DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
A Response to a Restriction Requirement was filed on February 18, 2021.
Claims 1-10 are currently pending and under examination, of which claim 1 and claim 9 are independent claims. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2018 complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDS with a signed and initialed copy being attached hereto.

Response to Arguments
Applicant’s arguments with respect to the Restriction Requirement of January 15, 2021 are deemed persuasive.  Therefore, all claims have been taken into consideration in this action. 

Abstract
The Abstract is objected to because of the following informalities: The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as "comprises" should be avoided.  Appropriate correction is required.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
THREE-DIMENSIONAL PRINTING BY POLYHEDRAL SHAPE APPROXIMATION
Appropriate correction is required.
The disclosure is objected to because of the following informalities: 
Paragraph [0045] of the specification refers to FIG. 10; however, FIG. 10 is not included in the figures.  If FIG. 10 was intended to be included as part of the present application, it is respectfully requested that one be provided.  Otherwise, appropriate correction to the specification is respectfully requested.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Penna et al. (US Patent No. 5,838,332) (“Penna”) in view of Krig (US Patent Publication No. 2014/0092439 A1) (“Krig”).
Regarding independent claim 1, Penna teaches: 
A method for providing a three-dimensional object, the method comprising the steps of: Penna: Column 1, line 3 (“The present invention relates to a method and apparatus for image processing...”)
providing a representation of the three-dimensional object; Penna: Column 3, lines 56-57 (“FIG. 2 represents a three-dimensional virtual body to be mapped into screen space;”) Penna: Column 1, lines 19-21 (“A three dimensional object onto which a two dimensional image or texture is to be mapped is represented as three dimensional image data...”)
determining a polygon mesh of a polyhedral resembling the object, wherein the polyhedral fits within the object; Penna: Column 4, lines 17-22 (“Three dimensional data is stored in the form of definitions of the position of polyhedra vertices in a three dimensional co-ordinate space. A two dimensional view of the three dimensional data is produced, on a frame-by-frame basis, by considering the vertices as being connected by straight lines, thereby defining a net of flat polygons.”) Penna: Column 1, lines 19-23 (“A three dimensional object onto which a two dimensional image or texture is to be mapped is represented as three dimensional image data, in which the vertices of polyhedra are defined as three dimensional co-ordinate locations within a virtual three dimensional world, commonly referred to as world-space.”) Penna: Column 1, lines 35-39 (“In order to effect the rendering of three dimensional objects, each surface of a polyhedron may be [The net of flat polygons reads on “determining a polygon mesh”.  The polyhedron of the three dimensional object from which the net of polygons is produced reads on “a polyhedral resembling the object, wherein the polyhedral fits within the object”.]
determining a surface difference between an outer surface of the object and an outer surface of the polyhedral; Penna: Column 2, lines 30-35 (“b) determining the vertical height of the uppermost vertex of said polygon within said two dimensional screen space and positioning said rendering window such that it overlies at least a part of said polygon and the uppermost extent of said window is at or above said vertical height of said uppermost vertex of said polygon;”) Penna: Column 3, lines 45-50 (“Where the polygon is part of an image derived from three dimensions, the apparatus may be operable to successively map a plurality of such polygons (each having an associated depth value) and include means for determining which of the plurality of polygons has the greatest depth value and mapping that polygon first.”) [The determination of the height of the polygons and the determination of which one has greatest depth reads on “determining a surface difference between an outer surface of the object and an outer surface of the polyhedral”.]
defining a relief layer corresponding to the polygon mesh based on said surface difference; Penna: Column 2, lines 36-44 (“c) rendering that part of said polygon lying within said rendering window by mapping texels from said texture map; and d) moving said rendering window to a further position within said two dimensional screen space overlying at least a part of said polygon and abutting a previous rendering window Penna: Column 3, lines 46-48 (“...successively map a plurality of such polygons (each having an associated depth value)...”) Penna: Column 3, lines 60-61 (“FIG. 4 shows a pair of polygons, one of which is divided into a number of rendering windows;”) [The successively mapped polygons for each textured map, each having an associated depth value, reads on “defining a relief layer...based on said surface difference”.]
...
folding the relief layer in accordance with the polygon mesh to form the polyhedral resembling the three-dimensional object. Penna: Column 1, lines 11-13 (“Computer graphics systems are known in which two dimensional video images or two dimensional textures are arranged such as to appear wrapped around a solid three dimensional object.”) [Wrapping reads on “folding”.  The textures (of the mapped polygons, see Column 3, lines 60-61) arranged to appear wrapped around the solid three dimensional object reads on “to form the polyhedral resembling the three dimensional object”.]
Penna does not expressly teach “instructing a printing assembly to provide the relief layer”.  However, Krig is directed to method and system for encoding images using a 3D mesh of polygons and corresponding textures. Krig teaches:
instructing a printing assembly to provide the relief layer; and Krig: Paragraph [0089] (“FIG. 10 is a process flow diagram 1000 illustrating a method for printing an image encoded using a 3D mesh of polygons and corresponding textures in a printing device, in accordance with embodiments. The method 1000 can be implemented with a printing device, such as the printing device 134 of FIG. 1.”) [The printing device reads on “a printing assembly” and the 3D mesh of polygons to be printed reads on “to provide the relief layer”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penna and Krig before them, to print the 3D mapping of polygons of Penna or mesh of polygons as taught in Krig because the references are in the same field of endeavor as the claimed invention and they are focused on improving rendering of a 3D shaped object within an image.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve printing of multiple views of an object. Krig Paragraph [0091]
Regarding independent claim 9, Penna teaches:
...
receive a representation of a three-dimensional object; Penna: Column 3, lines 56-57 (“FIG. 2 represents a three-dimensional virtual body to be mapped into screen space;”) Penna: Column 1, lines 19-21 (“A three dimensional object onto which a two dimensional image or texture is to be mapped is represented as three dimensional image data...”)
determine a polygon mesh of a polyhedral resembling the three-dimensional object, wherein the polyhedral fits within the three-dimensional object; Penna: Column 4, lines 17-22 (“Three dimensional data is stored in the form of definitions of the position of polyhedra vertices in a three dimensional co-ordinate space. A two dimensional view of the three dimensional data is produced, on a frame-by-frame basis, by considering the vertices as being connected by straight lines, thereby defining a net of flat polygons.”) Penna: Column 1, lines 19-23 (“A three dimensional object onto which a two dimensional image or texture is to be mapped is represented as three dimensional image data, in which the vertices of polyhedra are defined as three dimensional co-ordinate locations within a virtual three dimensional world, commonly referred to as world-space.”) Penna: Column 1, lines 35-39 (“In order to effect the rendering of three dimensional objects, each surface of a polyhedron may be considered individually, thereby reducing the object to a net of polygons. Thus, it is possible to project the object on a polygon-by-polygon basis...”) [The net of flat polygons reads on “determine a polygon mesh”.  The polyhedron of the three dimensional object from which the net of polygons is produced reads on “a polyhedral resembling the object, wherein the polyhedral fits within the three-dimensional object”.]
determine a surface difference between an outer surface of the three-dimensional object and an outer surface of the polyhedral; and Penna: Column 2, lines 30-35 (“b) determining the vertical height of the uppermost vertex of said polygon within said two dimensional screen space and positioning said rendering window such that it overlies at least a part of said polygon and the uppermost extent of said window is at or above said vertical height of said uppermost vertex of said polygon;”) Penna: Column 3, lines 45-50 (“Where the polygon is part of an image derived from three dimensions, the apparatus may be operable to successively map a plurality of such polygons (each having an associated depth value) and include means for determining which of the plurality of polygons has the greatest depth value and mapping that polygon first.”) [The determination of the height of the polygons and the determination of which one has greatest depth reads on “determine a surface difference between an outer surface of the three-dimensional object and an outer surface of the polyhedral”.]
define a relief layer corresponding to the polygon mesh based on the surface difference. Penna: Column 2, lines 36-44 (“c) rendering that part of said polygon lying within said rendering window by mapping texels from said texture map; and d) moving said rendering window to a further position within said two dimensional screen space overlying at least a part of said polygon and abutting a previous rendering window position; wherein steps c) and d) are sequentially repeated until all of said polygon has been rendered;”) Penna: Column 3, lines 46-48 (“...successively map a plurality of such polygons (each having an associated depth value)...”) Penna: Column 3, lines 60-61 (“FIG. 4 shows a pair of polygons, one of which is divided into a number of rendering windows;”) [The successively mapped polygons for each textured map, each having an associated depth value, reads on “define a relief layer...based on said surface difference”.]  
Penna does not expressly teach “printing control unit comprising a processor and a processor-readable medium comprising a set of processor-executable instructions, the set of processor-executable instructions comprising instructions for the processor”.  However, Krig is directed to method and system for encoding images using a 3D mesh of polygons and corresponding textures. Krig teaches:
A printing control unit comprising a processor and a processor-readable medium comprising a set of processor-executable instructions, the set of processor-executable instructions comprising instructions for the processor to: Krig: Paragraph [0034] and FIG. 1 (“In some embodiments, an application 126 can send the encoded 3D mesh of polygons and Krig: Paragraph [0091] (“At block 1006, the print object module 136 can print the image encoded using a 3D mesh of polygons and corresponding textures.”) Krig: Paragraph [0095] (“A computing device is described herein. The computing device includes a central processing unit (CPU) that is configured to execute stored instructions and a storage device that stores instructions. The storage device includes processor executable code that, when executed by the CPU, is configured to gather depth information and image texture information.”) [The CPU and print engine shown in FIG. 1 reads on “a printing control unit”.]  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penna and Krig before them, to print the 3D mapping of polygons of Penna or mesh of polygons using the CPU and the print engine as taught in Krig because the references are in the same field of endeavor as the claimed invention and they are focused on improving rendering of a 3D shaped object within an image.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve printing of multiple views of an object using the computing device 100 of FIG. 1. Krig Paragraph [0091]

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Penna, Krig, and further in view of Russell et al. (US Patent Publication No. 2003/0191554 A1) (“Russell”).
Regarding claim 2, this claim incorporates the rejection presented in claim 1. Penna further teaches:   
The method according to claim 1, 
wherein the polygon mesh comprises a first polygon and a second polygon, Penna: Column 3, lines 60-61 (“FIG. 4 shows a pair of polygons, one of which is divided into a number of rendering windows;”) [As shown in FIG. 4, polygon 30 reads on “a first polygon” and polygon 32 reads on “a second polygon”.]
wherein the second polygon is adjacent to the first polygon such that the first polygon and the second polygon have a common boundary line and Penna: Column 5, lines 19-21 (“Where the edges share a common pair of vertices (as between V.1 and V.2 in FIG. 4), this is relatively easy to accomplish.”) [As shown in FIG. 4, the polygons 30, 32 are adjacent and have a common boundary line between V.1 and V.2, which reads on “the second polygon is adjacent to the first polygon such that the first polygon and the second polygon have a common boundary line”.]
wherein the relief layer is defined taking into account the common boundary line between the first polygon and the second polygon... Penna: Column 3, lines 46-48 [As described in claim 1.] Penna: Column 5, lines 19-21 [As described above.] [The successive mapping of the plurality of polygons reads on “the relief layer”.  As shown in FIG. 4, the common boundary between the polygons 30, 32 reads on “the common boundary line between the first polygon and the second polygon”.]
Penna and Krig do not expressly teach “enable folding of the relieve layer along the common boundary line”.  However, Russell describes a method for the generation of a computer model. Russell teaches:
 to enable folding of the relief layer along the common boundary line. Russell: Paragraph [0027] (“The method may include composing a mesh of polygons to represent the relief.”) Russell: Claim 23 (“...(i) causing said processing means to generate a parametric surface indicative of the shape of an object; (ii) causing said processing means to generate a mesh indicative of the shape of a relief, said mesh having an outside contour and said relief having associated height contours; (iii) causing said processing means to generate a plurality of polygons approximating to said mesh; (iv) causing said processing means to generate a plurality of polygons approximating to said parametric surface; (v) ... projecting said mesh onto said surface; wrapping said mesh onto said surface; and intersecting said mesh with said surface; (vi) causing said processing means to determine a trim boundary of said surface, ... such that said outside contour of said mesh and said trim boundary are contiguous,...”) [The mesh of polygons representing the relief read on “the relief layer”, the outside contour reads on “common boundary line” and the intersecting polygons of the mesh when wrapped along the outside contour read on “defined taking into account the common boundary line between the first polygon and the second polygon”. The wrapping of the mesh onto the surface reads on “to enable folding of the relief layer along the common boundary line”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penna, Krig, and Russell before them, to enable at the boundary V.1 and V.2 of Penna a folding of the relief layer along the common boundary line as taught in Russell because the references are in the same field of 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because in order to prevent distortion of the mesh when wrapped onto the surface, the technique employed in Russell mimics the texture mapping used by a graphics card of a computer and thus the graphics card can execute the accurate determination in hardware, decreasing the computational time involved in executing the addition of a relief to a surface in a computer model. Russell Paragraph [0026]
Regarding claim 4, this claim incorporates the rejection presented in claim 2. Penna and Krig do not expressly teach, “the polygon mesh is determined to have the common boundary line on the outer surface of the three-dimensional object”.  However, Russell teaches:
The method according to claim 2, wherein the polygon mesh is determined to have the common boundary line on the outer surface of the three-dimensional object. Russell: Paragraph [0027] and Claim 23 [As described in claim 2.] [The mesh of polygons representing the relief read on “the relief layer”, the outside contour reads on “common boundary line”. The outside contour reads on “the common boundary line”. Wrapping onto the surface of the object reads on “the outer surface of the three-dimensional object”.] 
The motivation to combine Penna, Krig, and Russell, which teach the features of the present claim, as submitted in claim 2, is incorporated herein.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Penna, Krig, Russell, and further in view of Algreatly (US Patent Publication No. 2012/0320040 A1) (“Algreatly”).
Regarding claim 3, this claim incorporates the rejection presented in claim 2. Penna, Krig, and Russell do not expressly teach “a method to represent a three-dimensional model with a plurality of joints”.  However, Algreatly describes a method for the generation of a computer model. Algreatly teaches:
The method according to claim 2, wherein a void is provided in the relief layer at a position of the common boundary line. Algreatly: Paragraph [0006] (“FIGS. 4 to 7 illustrate four simple grids comprised of identical grid units.”) Algreatly: Paragraph [0049] (“For Example, FIG. 50 illustrates a drawing comprised of a number of intersected polygons 590 on the computer display 600, while FIG. 51 illustrates the interior void 610...”) Algreatly: Paragraph [0050] (“For example, FIG. 52 illustrates a drawing comprised of five polygons S1, S2, S3, S4 and S5 that intersect and/or attach with/to each other on the computer display 630,...”) [As shown in FIGS. 7, 51, and 52, the interior void is provided as part of intersecting polygons, which read on “the relief layer”, at a position of a common boundary lines of the polygons which reads on “a void...at a position of the common boundary line”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penna, Krig, Russell, and Algreatly before them, for a void to be provided at a position of a common boundary line as taught in Algreatly because the references are in the same field of endeavor as the claimed invention and they are focused on improving rendering of a 3D shaped object within an image.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would consider portions of a virtual model including a hole or a void at a common boundary line of polygons as shown in FIGS. 7, 51, and 52 and shown in a database of FIG. 53. Algreatly Paragraph [0050]

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Penna, Krig, and further in view of Gullentops et al. (US Patent Publication No. 2011/0249048 A1) (“Gullentops”).
Regarding claim 5, this claim incorporates the rejection presented in claim 1. Penna and Krig do not expressly teach, “the step of instructing the printing assembly comprises generating a multi-layer print data set, wherein the multi-layer print data set comprises print data for printing multiple layers, wherein the multiple layers form the relief layer”.  However, Gullentops describes printing a sequence of layers on top of each other by an inkjet printing system. Gullentops teaches:
The method according to claim 1, 
wherein the step of instructing the printing assembly comprises generating a multi-layer print data set, Gullentops: Paragraph [0128] (“A print master 250 is created by printing the intermediate bitmaps in the reverse order that they were calculated. This means that first the layers defining the mesa relief are printed from lowest to highest, subsequently the intermediate layers 211 from lowest to highest and finally the layers defining the top hat relief from lowest to highest. The last layer that is to be printed is the top layer 230. For this purpose an apparatus shown in FIG. 9, FIG. 10 or in FIG. 11 can be used.”) [Defining a print order of the bitmaps for the layers to be printed reads on “generating a multi-layer print data set”.]
wherein the multi-layer print data set comprises print data for printing multiple layers, wherein the multiple layers form the relief layer. Gullentops: Paragraph [0128] [As described above.] Gullentops: Paragraph [0206] (“When the apparatus shown in FIG. 9 is used, the print master can be created by sequentially printing the intermediate layers.”) Gullentops: [The intermediate bitmaps for each layer to be printed reads on “print data for printing multiple layers”. The layers define the mesa relief, which reads on “the multiple layers form the relief layer”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penna, Krig, and Gullentops before them, for the step of instructing the printing assembly comprises generating a multi-layer print data set, wherein the multi-layer print data set comprises print data for printing multiple layers, wherein the multiple layers form the relief layer because the references are in the same field of endeavor as the claimed invention and they are focused on improving rendering or printing of a 3D shaped object.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve accuracy, consistency, and faster change over time based on the geometry of the layer to be printed; thus, providing improved registration accuracy and faster change over time on press. Gullentops Paragraphs [0068], [0092], and [0094]
Regarding claim 10, this claim incorporates the rejection presented in claim 9.
...
generate a multi-layer print data set,... Gullentops: Paragraph [0128] (“A print master 250 is created by printing the intermediate bitmaps in the reverse order that they were calculated. This means that first the layers defining the mesa relief are printed from lowest to highest, subsequently the intermediate layers 211 from lowest to highest and finally the layers defining the top hat relief from lowest to highest. The last layer that is to be printed is the top layer 230. For this purpose an apparatus shown in FIG. 9, FIG. 10 or [Defining a print order of the bitmaps for the layers to be printed reads on “generating a multi-layer print data set”.] wherein the multi-layer print data set comprises print data for printing multiple layers, wherein the multiple layers form the relief layer; and Gullentops: Paragraph [0128] [As described above.] Gullentops: Paragraph [0206] (“When the apparatus shown in FIG. 9 is used, the print master can be created by sequentially printing the intermediate layers.”) Gullentops: Paragraph [0207] (“Printing of the intermediate bitmaps is done layer by layer from the bottom to the top layer.”) [The intermediate bitmaps for each layer to be printed reads on “print data for printing multiple layers”. The layers define the mesa relief, which reads on “the multiple layers form the relief layer”.]
Penna does not expressly teach “A printing assembly for providing a three-dimensional object, wherein the printing assembly comprises a printing device configured for providing a recording substance on a print surface in multiple layers and wherein the printing assembly comprises the printing control unit”.  However, Krig is directed to method and system for encoding images using a 3D mesh of polygons and corresponding textures. Krig teaches:
A printing assembly for providing a three-dimensional object, wherein the printing assembly comprises a printing device configured for providing a recording substance on a print surface in multiple layers and wherein the printing assembly comprises the printing control unit according to claim 9, the printing control unit further being configured to: Krig: Paragraph [0034] and FIG. 1 (“In some embodiments, an application 126 can send the encoded 3D mesh of polygons and corresponding textures to a print engine 132 that can send the encoded 3D mesh of polygons and corresponding textures to a printing device 134.”) Krig: Paragraph [0091] (“At block 1006, the print object module 136 can print the image encoded Krig: Paragraph [0095] (“A computing device is described herein. The computing device includes a central processing unit (CPU) that is configured to execute stored instructions and a storage device that stores instructions. The storage device includes processor executable code that, when executed by the CPU, is configured to gather depth information and image texture information.”) [The computing device shown in FIG. 1 reads on “a printing assembly”.]  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penna and Krig before them, to print the 3D mapping of polygons of Penna or mesh of polygons using the computing device of FIG. 1 as taught in Krig because the references are in the same field of endeavor as the claimed invention and they are focused on improving rendering of a 3D shaped object within an image.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve printing of multiple views of an object using the computing device 100 of FIG. 1. Krig Paragraph [0091]
Penna and Krig do not expressly teach, “instruct the printing device to provide the relief layer by printing the multiple layers defined by the multi-layer data set”.  However, Gullentops describes printing a sequence of layers on top of each other by an inkjet printing system. Gullentops teaches:
instruct the printing device to provide the relief layer by printing the multiple layers defined by the multi-layer data set.  Gullentops: Paragraph [0128] (“A print master 250 is created by printing the intermediate bitmaps in the reverse order that they were calculated. This means that first the layers defining the mesa relief are printed from  Gullentops: Paragraph [0206] (“When the apparatus shown in FIG. 9 is used, the print master can be created by sequentially printing the intermediate layers.”) Gullentops: Paragraph [0207] (“Printing of the intermediate bitmaps is done layer by layer from the bottom to the top layer.”) [The intermediate bitmaps for each layer to be printed reads on “printing the multiple layers”. Defining a print order of the bitmaps for the layers to be printed reads on “printing the multiple layers defined by the multi-layer data set”. The layers defining the relief reads on “provide the relief layer”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penna, Krig, and Gullentops before them, instruct the printing device to provide the relief layer by printing the multiple layers defined by the multi-layer data set.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve accuracy, consistency, and faster change over time based on the geometry of the layer to be printed; thus, providing improved registration accuracy and faster change over time on press. Gullentops Paragraphs [0068], [0092], and [0094]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Penna, Krig, and further in view of KR20160003990U (“KR ‘990”).
Regarding claim 6, this claim incorporates the rejection presented in claim 1. Penna and Krig do not expressly teach, “defining an inverse relief layer based on the relief layer and said KR ‘990 describes forming a polyhedron using a mold. KR ‘990 teaches:
The method according to claim 1, wherein the method further comprises the steps of: 
defining an inverse relief layer based on the relief layer and said surface difference; KR ‘990: Paragraph [0002] (“Polyhedrons are three-dimensional figures surrounded by planar polygons. Depending on the number of planes, there are tetrahedrons and pentagons.”) KR ‘990: Paragraph [0021] and FIGS. 1 and 2 (“The upper mold 20 has holes formed in the lower surfaces of both ends, so that the lower mold 10 and the upper mold 20 are accurately coupled as pins are inserted, and correspond to the upper shape of the polyhedron 30 between each hole. A plurality of concave shapes are aligned. At this time, the upper mold 20 is coupled to the lower mold 10 and is also easily separated.”) [As illustrated in FIG. 3, the lower mold or upper mold have corresponding shapes of the polyhedron, which reads on “the relief layer”, and the shapes of the molds correspond to “said surface difference”.  The configuration of the lower mold reads on “defining an inverse relief layer”.] 
instructing the printing assembly to first provide the inverse relief layer and to provide the relief layer on the inverse relief layer; and KR ‘990: Paragraph [0003] (“On the other hand, when making a plurality of polyhedrons at a time with a polyhedral mold consisting of a lower mold and a top mold set, it is very important to ensure that the lower mold and the upper mold are correctly coupled.”) KR ‘990: Paragraph [0021] and FIGS. 1 and 2 [As described above.] [The formation of the polyhedral including first preparing the lower mold before the polyhedron is formed, which reads on “first provide the inverse relief layer”.  Then, the concave shapes of the polyhedral are aligned and formed, which reads on “provide the relief layer on the inverse relief layer”.]
removing the inverse relief layer to obtain the relief layer.  KR ‘990: Paragraph [0003], Paragraph [0021], and FIGS. 1 and 2 [As described above.] [The separation of the lower mold from the upper mold to produce the polyhedrons reads on “removing the inverse relief layer to obtain the relief layer”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penna, Krig, and KR’990 before them, to define the inverse relief layer, first providing the inverse relief layer, and removing the inverse relief layer because the references are in the same field of endeavor as the claimed invention and they are focused on improving the formation of polyhedrons, polygons, and/or polygonal mesh.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the quality of the plurality of polyhedrons produced by the polyhedral mold is improved. KR ‘990 Paragraph [0022]

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Penna, Krig, and further in view of Ohtsuka et al. (US Patent Publication No. 2018/0011669 A1) (“Ohtsuka”).
Regarding claim 7, this claim incorporates the rejection presented in claim 1. Penna and Krig do not expressly teach, “providing a foldable medium in the printing assembly for providing the relief layer on the medium and wherein the step of folding the relief layer Ohtsuka describes an image processing of a polyhedron. Ohtsuka teaches:
The method according to claim 1, wherein the method further comprises a step of 
providing a foldable medium in the printing assembly for providing the relief layer on the medium and wherein the step of folding the relief layer comprises folding the medium with the relief layer. Ohtsuka: Abstract and FIGS. 4A through 4C (“An image processing apparatus for coupling to an imaging apparatus that generates a captured image covering substantially a 360-degree field of view and for transmitting an output image to an image forming apparatus includes a setting unit configured to select a type of a polyhedron that is to be constructed by folding a development printed on a medium according to the output image, a converter configured to convert coordinates in the captured image into coordinates in the development that is to be printed on the medium and folded to construct the polyhedron...”) [The polyhedron to be constructed on the medium reads on “providing the relief layer on the medium” and the folding of the medium to construct the polyhedron reads on “folding the relief layer comprises folding the medium with the relief layer”.]   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Penna, Krig, and Ohtsuka before them, to provide a foldable medium in the printing assembly for providing the relief layer on the medium and wherein the step of folding the relief layer comprises folding the medium with the relief layer.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to identify the coordinates in the captured image with respect to an image Ohtsuka Paragraph [0122]
Regarding claim 8, this claim incorporates the rejection presented in claim 7. Penna and Krig do not expressly teach, “cutting the medium in accordance with a circumference of the polygon mesh”.  However, Ohtsuka teaches:
The method according to claim 7, wherein the method comprises cutting the medium in accordance with a circumference of the polygon mesh. Ohtsuka: Paragraph [0036] (“The printed image is cut out of the paper sheet or the like having the image formed thereon. The cut-out sheet is then folded to construct a polyhedron such as a tetrahedron, a hexahedron, an octahedron, a dodecahedron, an icosahedron, a cylinder, a cone or pyramid, or a prism. The polyhedron is not limited to these shapes, and may have any shape.”) 
The motivation to combine Penna, Krig, and Ohtsuka, which teach the features of the present claim, as submitted in claim 7, is incorporated herein.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 2002/0186216 to Baumberg et al. is directed to a computer processing to generate a three-dimensional (3D) computer model of an object from a plurality of depth maps (that is, a set of values defining distances of points on the object from a reference point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.C./
Patent Examiner
Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117